Citation Nr: 1704574	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  07-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1981 to September 1981, with subsequent periods of ACDUTRA and inactive duty for training (INACDUTRA) prior to the year 2000.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified during a Board hearing in Reno, Nevada, before a Veterans Law Judge (VLJ).  A transcript is included in the claims file.  In a June 2015 letter, the Veteran was informed that the VLJ who conducted her hearing was no longer employed by the Board, and that she had a right to have a second hearing conducted by the undersigned VLJ.  She declined a second hearing via a July 2015 letter.

In May 2010, the Board found that new and material evidence had been submitted and reopened the Veteran's claim for service connection.  The claim was remanded with instruction to verify all the Veteran's periods of ACDUTRA and INACDUTRA, to request her to identify any relevant private medical records which still needed to be obtained, and to schedule her for a VA examination of her right shoulder.  Relevant service period records were obtained in June 2010.  The Veteran was requested to identify relevant private records in a June 2010 letter, but VA received no response.  The Veteran underwent a VA examination of her shoulder in May 2012.  The Board is therefore satisfied that the instructions in its May 2010 remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A right shoulder disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated April 2006 and November 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of her right shoulder in May 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks service connection for a right shoulder disability.

As an initial matter, the Board notes that despite not serving on active duty, the Veteran has veteran status.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Because the Veteran is already service-connected for other disabilities based on ACDUTRA service, she has veteran status.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval or air service" is further defined as (1) active duty or a period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  Service connection for disability arising from INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in the line of duty, (with the exceptions for acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident, not pertinent here).  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show that at her periodic examinations in March 1985, May 1989, and August 1991, she denied a history of painful shoulder and no shoulder abnormality was noted.  In October 1996 the Veteran reported ongoing right shoulder pain together with other injuries.  She was placed on a temporary profile.  At a November 1996 periodic examination, however, she denied any history of a painful shoulder, and no shoulder abnormality was noted.  In December 1996 she reported ongoing right shoulder pain.  Her physician suspected right shoulder girdle muscular tension or a longstanding strain.  She again denied a history of painful shoulder at a May 1999 examination, and no shoulder abnormality was noted.

Private treatment records reflect that in December 1998 the Veteran reported pain in her neck, shoulders, and arms, related to an injury she suffered at her civilian job in 1995.  In January 1999 she began physical therapy and subsequently reported an improvement in her right shoulder.

VA treatment records reflect that in July 2000 the Veteran reported right shoulder pain.  She reported that this pain had existed for several months.  Two weeks later, she reported that symptoms had been present for about four years and were related to an upper quadrant strain while in service in March 1996.  Her physician was unable to wholly rule out cervical radiculopathy or carpal tunnel syndrome but determined that these diagnoses were unlikely.

In August 2000, the Veteran underwent a physical work performance evaluation.  The study found several tasks were limited by reported pain in her right shoulder and left knee.

In a statement received by VA in January 2001, the Veteran stated that her right shoulder pain was due to an injury she experienced on duty in service.  She said the pain caused difficulty lifting and moving things.

VA treatment records reflect that in April 2001 the Veteran reported right shoulder tension and pain.  She reported pain again in July 2001, and her physician could not find a point of tenderness.  She returned for shoulder pain treatment in August 2001.

In an April 2002 statement, the Veteran stated that her right shoulder condition worsened, causing her numbness, tingling, and pain and making her unable to raise her shoulder.  She stated that her shoulder started hurting in October 1995 when she was on a period of ACDUTRA, and that it caused her problems again in March 1996.

VA treatment records reflect that in December 2002 the Veteran reported bilateral shoulder pain for the prior week.  In March 2003, she reported a dull aching pain in the right shoulder since 1995.

In an April 2003 statement, the Veteran's son-in-law stated that she had been disabled by chronic knee, ankle, shoulder, and back problems for the prior four years.

In a January 2004 statement, the Veteran reported that her shoulder, neck, and mid-back pain began in 1988 when she was injured in a car accident.  She stated that she aggravated this injury in October 1995 when lifting a piece of heavy equipment and pain began to shoot up her back into her right shoulder.  She stated that she next injured her right shoulder in service in March 1996 getting into and out of a foxhole.  

VA treatment records reflect that in July 2004, the Veteran reported pain in her neck and shoulders, which she stated began after a November 1988 motor vehicle accident.  She reported shoulder pain to her physical therapist in February 2005.  In October 2005 she underwent an electromyography study (EMG).  The study revealed no evidence of cervical radiculopathy in the shoulders.  X-rays were also normal.  A November 2005 MRI showed partial thickness surface tears of the supra and infraspinatus tendons; supraspinatus, infraspinatus, and subscapularis tendinopathy; and acromioclavicular joint hypertrophy with undersurface spurring and bursal fluid.  The radiologist suggested that impingement be considered.  The Veteran received injections for her pain in December 2005.  In January 2006, she again reported bilateral shoulder pain.  In March 2006 she reported that the injection helped for a while but eventually wore off.  She was referred to physical therapy for her rotator cuff tear.  In June 2006, she reported a tingling right shoulder and was diagnosed with cervical nerve root compression.

Private treatment records reflect that in November 2006 the Veteran underwent arthroscopy for right shoulder impingement syndrome with possible rotator cuff tear.  The surgery revealed a partial thickness rotator cuff tear of less than 20 percent.

VA treatment records reflect that in January 2007 the Veteran again reported right shoulder pain.  Physical therapy records indicate that there was decreased range of motion and strength, attributed to recovery from rotator cuff repair.  In April 2007, she reported injuring her head, right hip, and right shoulder when her right knee gave out and she fell.  A June 2007 physical therapy discharge note stated she reported her right shoulder was 70-75 percent better.  Records further indicate she continued physical therapy through August 2007.

In an October 2007 statement, the Veteran's husband reported that she had originally injured her shoulder in a car accident and re-injured it in the military.

At her May 2009 hearing, the Veteran reported that she did not have problems with her right shoulder in service until 1995 during a period of ACDUTRA.  She stated that she was lifting heavy equipment and as she was lifting her back and shoulder pulled.  She stated she was treated in service at the time and placed on 48 hours bed rest.  She reported that her next treatment after separation was in 2006.

The Veteran underwent a VA examination in May 2012.  She reported that she was unable to recall when she initially injured her right shoulder.  She reported constant shoulder pain and stiffness with difficulty lifting or working with arms at her above shoulder level.  She had not had treatment since 2007.  The examiner noted that her history as described in her treatment records is confusing and slightly conflicting.  X-rays showed status post distal clavicle resection and no acute trauma.  The examiner diagnosed shoulder impingement syndrome, and opined that it was less likely than not related to the Veteran's service.  This opinion was based on a detailed rationale.  The examiner explained that acute shoulder injuries manifest immediately, and the record is void of acute injury treatment records.  The examiner explained that impingement syndrome is not typically caused by trauma, but rather is caused by repetitive use and natural aging in predisposed individuals.  The examiner appended excerpted medical literature to the examination report supporting this rationale.

VA treatment records reflect that in April 2013 the Veteran reported tingling and numbness in her right shoulder.  She continued to report shoulder pain in October 2013.  In November 2013 she reported that she fell and hurt her right shoulder.  She underwent another EMG in March 2015, which while abnormal showed no evidence of cervical radiculopathy.

The Board finds that the evidence weighs against a finding that the Veteran's right shoulder disability is related to service.  The VA examiner's opinion is highly probative.  It explains in detail how the Veteran's current disability, for which she was not diagnosed until 2006, cannot medically be related to any trauma.  Rather, her shoulder impingement syndrome is a natural result of age and use over time.  This opinion is more probative than the statements of the Veteran and her family members, which in any event are inconsistent as to onset date and cause of her claimed trauma.  She has variously linked her shoulder pain to both civilian and military injuries, at times alone and at other times in combination.  While the Veteran has complained of pain for many years, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran reported pain due to various acute falls and injuries over the years, but was not diagnosed with shoulder impingement syndrome until 2006, and there is no medical opinion establishing a prior onset of her current disability.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's right shoulder disability is related to service, and service connection is therefore denied.


ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


